Citation Nr: 0839738	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim for service connection.

In August 2005, the RO denied the veteran's claim for service 
connection for spastic paraparesis and spinal cord neuropathy 
(claimed as numbness and tingling in feet, legs, and hands).  
In August 2005, the RO received a letter from the veteran 
indicating his disagreement with the decision.  A statement 
of the case must be issued on this claim.  Manlincon v. West, 
12 Vet. App. 238 (1998).

The issue of entitlement to service connection for spastic 
paraparesis and spinal cord neuropathy (claimed as numbness 
and tingling in feet, legs, and hands) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no medical evidence of a current diagnosis of 
bilateral foot fungus.


CONCLUSION OF LAW

Bilateral foot fungus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in November 2004 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Service medical records, 
private medical records and VA outpatient records have been 
associated with the file.  Neither the veteran nor his 
representative has identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to Service Connection for Bilateral Foot 
Fungus

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2008).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

The veteran is claiming entitlement to service connection for 
bilateral foot fungus.  He asserts that his feet were normal 
before he entered service and that he developed a fungus in 
his toenails while in Vietnam.  The veteran states the fungus 
is still present.

Service medical records were reviewed.  An induction 
examination from October 1968 noted no foot abnormalities.  
Service medical records indicate the veteran was treated for 
jungle rot on his arms and face in June 1969.  He was 
prescribed phasophex scrubs, bacitracin ointment, and 
penicillin.  There was no mention of any skin disorder on his 
feet.  The remainder of the service medical records are 
silent as to any complaints, symptoms, or treatment of a skin 
disorder of the feet.  The separation examination in June 
1970 noted no foot or skin abnormalities.

Post-service medical records from VA outpatient hospitals and 
private treatment records do not reveal symptoms, treatment, 
or a current diagnosis of bilateral foot fungus.  Evidence of 
a prolonged period without medical complaint, and the amount 
of time that elapsed since military service (more than ten 
years), can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of bilateral foot fungus.  Additionally, 
post-service medical records are silent as to any additional 
symptoms or treatment of this disorder.  In the absence of a 
diagnosis of bilateral foot fungus, the other elements of 
service connection for this claim need not be addressed and 
the claim for service connection must be denied.

In reaching this conclusion, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from bilateral foot fungus, and that this condition 
is related to service.  However, the veteran's opinion alone 
cannot create the link between his current symptoms and 
experiences during service.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim for bilateral foot fungus.  However, the 
Board finds that the evidence, which reveals that the veteran 
does not have a current diagnosis of this disability and does 
not reflect competent evidence showing a nexus between 
service and the disorder at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
As post-service medical records provide no basis to grant 
this claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant has a current 
diagnosis of bilateral foot fungus.

Even if the Board was to assume the veteran currently has 
bilateral foot fungus, there is no medical evidence that a 
foot fungus disability occurred during service.  Thus, the 
Board finds that the veteran's claim for service connection 
for this disability must be denied.


ORDER

Entitlement to service connection for bilateral foot fungus 
is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In an August 2005 rating decision, the veteran was denied 
service connection for spastic paraparesis and spinal cord 
neuropathy (claimed as numbness and tingling in feet, legs, 
and hands).  In a statement of January 2006, the veteran 
submitted a written notice of disagreement with that 
decision.  Where an SOC has not been provided following the 
timely filing of a notice of disagreement, a remand, not a 
referral to the RO, is required by the Board.  Manlincon v. 
West, 12 Vet. App. 238 (1999).
	
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of service connection for 
spastic paraparesis and spinal cord 
neuropathy (claimed as numbness and 
tingling in feet, legs, and hands).  The 
veteran should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues.  The claims file 
should be returned to the Board for 
further appellate consideration only if 
the appellant files a timely substantive 
appeal.

After all of the above actions have been completed and the 
veteran has been given adequate time to respond, readjudicate 
his claim.  If the claim remain denied, issue to the veteran 
a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


